Citation Nr: 0120241	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  94-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed disorder of 
the lower jaw.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1951 to May 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1995.  

The veteran also testified before the undersigned Member of 
the Board at a hearing in August 1997.  

The case was remanded by the Board to the RO in May 1996, 
November 1997 and October 1999 for additional development of 
the record.  



FINDING OF FACT

The medical evidence does not show that the veteran currently 
suffers from a lower jaw disability which is related to 
service.  




CONCLUSION OF LAW

The veteran is not shown to have a low jaw disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of rendering medical conclusions; 
therefore, his assertions regarding any questions of medical 
diagnosis and causation cannot be probative in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
the Board will review the complete record in order to 
determine if the veteran's assertions are supported by the 
records.  

The veteran claims that he is suffering from a jaw disability 
as a result of surgery performed during active military 
service.  Specifically, the veteran contends that he was 
ordered to have all of his teeth extracted during active 
service and that he was thereafter fitted with dentures.  
During his personal hearing at the RO in July 1995, the 
veteran testified that he did not have a problem with his 
dentures until years after the surgery in the mid-eighties 
when he was forced to lose a considerable amount of weight 
due to an ulcer.  The veteran indicated that his old dentures 
no longer fit in his mouth and that the condition of his 
lower gums was such that it would be difficult to fit him for 
another set of dentures.  

The veteran also testified before the undersigned Member of 
the Board with regard to his teeth extraction during service.  
Specifically, the veteran indicated that he underwent five 
surgeries in conjunction with his teeth extraction including 
jaw reconstruction.  The veteran indicated that he was fitted 
for dentures and was told that he could expect to have 
problems with the development because there was not a proper 
configuration.  The veteran indicated that he never replaced 
the original dentures issued to him during service.  

It has been determined that the veteran's service medical 
records are not available for review.  The Board is aware 
that in cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to advise the veteran to obtain other 
forms evidence in support of his claim.  In addition, there 
is a heightened duty to consider the benefit of the doubt 
rule in such cases.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The heightened duty to advise the 
veteran in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In this regard, the Board points out that the veteran was 
afforded ample opportunity to provide evidence to support his 
claim.  As noted above, the veteran testified before a 
Hearing Officer at the RO in July 1995, and also testified 
before the undersigned Member in August 1997.  The Board also 
notes that the case was remanded three times in order to give 
the veteran additional opportunities to provide evidence to 
support his claim.  

The veteran's private dental surgeon prepared letters to the 
RO in January 1993, June 1993 and July 2000 with regard to 
the veteran's current dental status.  In January 1993, the 
dental surgeon indicated that the veteran was referred by his 
general dentist for removal of scar tissue present in his 
oral cavity.  The dental surgeon noted that the veteran had 
tremendous scar tissue present in both the maxillary and 
mandibular areas that prevented the denture from resting on 
the alveolar ridge of the upper or lower jaw.  The surgeon 
noted that the denture physically sat within the scar tissue 
and rested on no bony tissue at all.  The veteran's 
radiographs revealed severe atrophy of both the maxilla and 
mandible and a step deformity was noted on the left 
mandibular region.  Diagnosis was that of severe cicatrix 
formation status post trauma and denture use; severe atrophy 
of the maxilla and mandible; masticatory insufficiency.  

The private oral surgeon reiterated the veteran's condition 
in a second letter to the RO dated in June 1993.  
Specifically, the surgeon noted that the veteran had severe 
atrophy in his lower jaw extending from the area of the left 
corner of his mouth posteriorly to the opposite ramus of his 
mandible.  That area was very atrophic and showed significant 
resorption.  In the area of the left corner of his mouth, the 
veteran was noted to have a step deformity which was probably 
the area of prior injury and/or graft.  In the anterior 
region of his front jaw, the veteran was noted to be almost 
totally devoid of bone up to the area of the nasal floor.  
That might have been the result of an avulsion type injury or 
just a long history of progressive atrophy of the maxilla, 
but the oral surgeon indicated that he could not be sure of 
that.  From the veteran's x-ray studies, it appeared to the 
surgeon that the veteran might have suffered a fracture of 
his left mandible and possibly was reconstructed with a bone 
graft.  At the same time, the veteran may have lost a segment 
of his anterior maxilla and was not reconstructed.  The 
surgeon noted that it would be extremely difficult to 
successfully fit a dental prosthesis on either his upper or 
lower jaw as a result of the irregular shape of the bone.  
The heavy scar tissue formation that existed in the veteran's 
oral cavity might have been the result of a prior injury, but 
the surgeon opined that it more than likely occurred as a 
result of very poor fitting dentures and constant movement of 
the dentures, irritating the tissue and causing a 
hyperplastic or accelerated growth of tissue in the veteran's 
mouth.

In July 2000, the veteran's private oral surgeon prepared a 
third letter to the RO regarding the veteran's current lower 
jaw disorder.  Specifically, the surgeon indicated that 
clinical examination of the veteran revealed a significant 
amount of granulation type tissue overgrowing the regions of 
his upper and lower edentulous ridges.  The surgeon indicated 
that the tissue was a result of a poorly fitting prosthesis 
in addition to significant bone atrophy or resorption.  

The veteran was afforded a VA examination in April 2000.  The 
examiner noted that there were no service medical records or 
dental records available for review and, as such, all of the 
past dental history was taken from the veteran.  The veteran 
indicated that all of his remaining teeth were extracted 
during service and that he was thereafter fitted for 
dentures.  The veteran presented the original dentures to the 
examiner and indicated that he had been wearing them without 
adjustment or re-alignment until about five years prior to 
the examination.  The examiner noted that it was evident that 
the dentures had been prepared from impressions for immediate 
delivery after surgery.  

The VA examiner stated the maxillary denture showed that 
there was an excellent amount of bone in both the posterior 
and the anterior regions.  The flanges showed deep mucobuccal 
folds.  The mandibular denture showed an ample amount of bone 
bilaterally in the posterior segments and some narrowing in 
the anterior at the site of the teeth lost in the accident.  
Observation of the inside of the veteran's mouth confirmed 
the use of the dentures over many years.  The examiner also 
added that the atrophy of bone and the epuli in both 
maxillary and mandibular anterior regions was common in 
patients that had worn the same dentures for over 40 years 
without re-alignment or adjustment.  

The VA examiner commented on the private oral surgeon's 
statement that the probable cause of the scar tissue was poor 
fitting dentures.  Specifically, the examiner indicated that, 
without a review of the service dental records, it was 
impossible to tell why the veteran's remaining teeth were 
extracted.  Finally, the examiner indicated that full 
dentures constructed by the military showed that the veteran 
had good alveolar ridges at that time and that the dentures 
apparently served him well for many years.  

The oral examination revealed an edentulous maxilla and 
mandible with significant epuli in the anterior regions of 
both arches.  Maximum opening was 40 mm with no noticeable 
deviation.  Right and left lateral excursive movements were 
within normal limits.  There was no temporomandibular joint 
noise on opening.  Finally, the examiner opined that the 
veteran's current oral condition was not a result of 
inappropriate surgical technique, but rather the long-term 
effects of wearing the same full dentures for over 40 years 
without re-aligning or adjusting.

Hence, the medical evidence showed that the veteran had 
current disability manifested by atrophy and edentulous 
maxilla and mandible with significant epuli in the anterior 
regions of both arches.  The veteran's private oral surgeon 
opined that the veteran's current disability was due to poor 
fitting dentures in the military.  However, it is unclear on 
what this opinion is based considering there were no service 
medical records available for review.  

Moreover, the VA examiner from April 2000 has noted, based on 
physical examination of the dentures, that the veteran's 
current disability was likely due to the long-term effects of 
wearing the same full dentures for over 40 years without re-
alignment or adjusting and not due to inappropriate surgical 
technique.  

Although the veteran asserted that he did not seek treatment 
for a jaw disability until nearly 40 years after service 
because he could not afford it, the medical evidence does not 
serve to show that the veteran's current low jaw disability 
was incurred as a result of teeth extractions and the use of 
poor fitting dentures in service.  

When all the evidence is taken into account, the veteran's 
current jaw disability is shown to have been manifested many 
years after service and more than likely developed 
independently of service or problem therein.  The medical 
evidence of record does not serve to establish that he 
currently suffers from a lower jaw disability due to teeth 
extraction, poor fitting dentures, or other disease or injury 
which was incurred in or aggravated by service.  

Accordingly, based on its review of the entire evidentiary 
record, the Board concludes that service connection for a 
lower jaw disability is not warranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes in this regard that the veteran the RO has 
complied with the notice and duty to assist provisions 
contained in the new law.  Indeed, as indicated hereinabove, 
the RO assisted the veteran in attempting to obtain service 
medical records and post-service treatment records.  The RO 
also arranged for a VA examination to assist the veteran in 
determining any current disability as well as nexus evidence.  
Any change in the law brought about by the Veterans Claims 
Assistance Act of 2000 has been complied with and remand for 
initial consideration of the Act by the RO is not necessary.  



ORDER

Service connection for the claimed lower jaw disorder is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




 

